             Case 6:20-bk-02159-LVV             Doc 93      Filed 04/23/20       Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

  IN RE                                                     CHAPTER 11

  FOODFIRST GLOBAL                                          CASE NO.: 6:20-bk-02159-LVV
  RESTAURANTS, INC., et al.,
                                                            Jointly Administered 1
                   Debtors.

                    NOTICE OF CONTINUED PRELIMINARY HEARING
                         (Telephonic Appearance via Courtcall Only)

        PLEASE TAKE NOTICE that a continued preliminary hearing has been set before the

Honorable Lori V. Vaughan, United States Bankruptcy Judge, on Friday, April 24, 2020 at

2:00 p.m., at the United States Bankruptcy Court, 400 W. Washington Street, 6th Floor,

Courtroom D, Orlando, Florida 32801, however, all parties are directed to appear telephonically

via Courtcall pursuant to paragraph number 5 below, to consider and act upon the following:

      EMERGENCY MOTION FOR AUTHORITY TO USE CASH COLLATERAL
         AND REQUEST FOR EMERGENCY PRELIMINARY HEARING
                  (Doc. No. 9 filed in 6:20-bk-02159-LVV);

         EMERGENCY MOTION FOR ORDER AUTHORIZING APPROVAL OF
               MANAGEMENT AND ACCOUNTING AGREEMENT
                   (Doc. No. 14 filed in 6:20-bk-02159-LVV);

                                                    and

      EMERGENCY MOTION OF DEBTORS SEEKING ENTRY OF AN INTERIM
     AND FINAL ORDER: (A) AUTHORIZING THE DEBTORS TO OBTAIN POST
     PETITION FINANCING FROM THE DIP LENDER PURSUANT TO 11 U.S.C.
    §§ 105, 361, 362, 363, AND 364; (B) PROVIDING LIENS, SECURITY INTERESTS
    AND SUPERPRIORITY CLAIMS TO THE DIP LENDER; (C) MODIFYING THE

1 Jointly administered cases: FoodFirst Global Restaurants, Inc., Case No: 6:20-bk-02159-LVV; FoodFirst Global
Holdings, Inc., Case No: 6:20-bk-02161-LVV; Brio Marlton, LLC, Case No: 6:20-bk-02162-LVV; Brio Tuscan Grille
of Maryland, Inc., Case No: 6:20-bk-02163-LVV; Brio Tuscan Grille of Baltimore, LLC, Case No: 6:20-bk-02164-
LVV; Brio Tuscan Grille of Cherokee, LLC, Case No: 6:20-bk-02165-LVV; Cherry Hill Two, LLC, Case No: 6:20-
bk-02166-LVV; and Bravo Development of Kansas, Inc., Case No. 6:20-bk-02167-LVV.
                   Case 6:20-bk-02159-LVV         Doc 93     Filed 04/23/20     Page 2 of 3




AUTOMATIC STAY TO ALLOW THE DIP LENDER TO TAKE CERTAIN ACTIONS;
(D) GRANTING ADEQUATE PROTECTION TO CERTAIN PREPETITION SECURED
PARTIES AND (E) APPROVING THE FORM AND METHOD OF NOTICE THEREOF
                AND REQUEST FOR EMERGENCY HEARING
                   (Doc. No. 23 filed in 6:20-bk-02159-LVV)


and transact such other business as may properly come before the meeting.

        1.      The hearing may be continued upon announcement made in open Court without
further notice.

       2.            All exhibits must be premarked and listed in accordance with Local Rule 9070-1.

         3.   Appropriate Attire. You are reminded that Local Rule 5072-1(b)(16) requires that
all persons appearing in Court should dress in business attire consistent with their financial
abilities. Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not
acceptable.

       4.     Avoid delays at the Courthouse security checkpoints. You are reminded that Local
Rule 5073-1 restricts the entry of cellular telephones and, except in Orlando, computers into the
Courthouse absent a specific order of authorization issued beforehand by the presiding judge.
Due to heightened security procedures, persons must present photo identification to enter the
Courthouse.

       5.            Telephonic appearance before Judge Vaughan through CourtCall procedures:

              i.     Telephonic appearances must be arranged by contacting CourtCall at 866-582-6878
                     not later than 5 p.m., EST, on the business day prior to the hearing date.

             ii.     CourtCall will provide counsel with written confirmation of a telephonic
                     appearance and give counsel a number to call to make that appearance.

            iii.     Counsel is responsible for dialing into the call by the time of the scheduled hearing.
                     CourtCall does not place calls to counsel.

            iv.      Please direct questions regarding charges and payment arrangements directly to
                     CourtCall.

                                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing has been furnished either electronically or by
U.S. First Class Mail or FedEx Overnight (where indicated), by email (if email address is known)
and by fax (if known) to: has been furnished by facsimile, electronic transmission and/or U.S. First
Class mail, postage prepaid, to: Debtors, c/o Stephen R. Layt, 420 S. Orange Ave., Suite 900,
Orlando, FL 32801; Proskauer Rose LLP, attorney for GPEE Lender, LLC, Eleven Times Square,
New York, NY 10036-8299; Vincent Indelicato, Esq., Proskauer, Eleven Times Square, New
            Case 6:20-bk-02159-LVV         Doc 93     Filed 04/23/20     Page 3 of 3




York, NY 10036, vindelicato@proskauer.com; Ron Freed, Vice President, Ron.Freed@cnb.com;
City National Bank, 555 South Flower St., 16th Floor, Los Angeles, CA 90071; Matthew White,
Esq., mwhite@garrisoninv.com, Anthony M. DiGiacomo, Chapman and Cutler LLP, 1270
Avenue of the Americas, New York, NY 10020; digiacomo@chapman.com; Garrison Funding;
Suzanne E. Gilbert, Esq., Holland & Knight, 200 South Orange Avenue, Suite 2600, Orlando, FL
32801, Suzanne.gilbert@hklaw.com; Brian Smith, Esq., Holland & Knight, 200 South Orange
Avenue, Suite 2600, Orlando, FL 32801, brian.smith@hklaw.com; all members of the Creditors’
Committee: Brookfield Property Retail, Inc. Attn: Julie Minnick Bowden, National Bankruptcy
Director,     350     N.     Orleans     Street,     Suite     300     Chicago,      IL     60654
(julie.bowden@brookfieldpropertiesretail.com); Bar Harbor Seafood, Attn: Bradley Boe,
Director of Credit, 188 Inverness Drive West Englewood, CO 80112 (Brad.boe@pfgc.com);
Simon Property Group, Inc., Attn: Ronald M. Tucker, Vice President/Bankruptcy Counsel, 225
W. Washington Street, Indianapolis, IN 46204 (rtucker@simon.com); Mark J. Wolfson, Esq., a/f
Creditors’ Committee, Foley & Lardner LLP, 100 N. Tampa Street, Suite 2700, Tampa, FL 33602
(mwolfson@foley.com) and (crowell@foley.com); the U.S. Trustee’s Office, 400 W. Washington
St., Ste. 1120, Orlando, FL 32801; the list of 20 largest unsecured creditors; and the Local Rule
1007-2 Parties-in-Interest List as shown on the matrix filed with the original of this notice filed
with the Court on this 22nd day of April 2020.

                                             /s/ R. Scott Shuker
                                             R. Scott Shuker
                                             Florida Bar No.: 984469
                                             rshuker@shukerdorris.com
                                             Mariane L. Dorris
                                             Florida Bar No.: 0173665
                                             mdorris@shukerdorris.com
                                             SHUKER & DORRIS, P.A.
                                             121 S. Orange Ave., Suite 1120
                                             Orlando, Florida 32801
                                             Tel: (407) 337-2060
                                             Fax: (407) 337-2050
                                             Attorneys for the Debtor




                                                3
